By the Court.

This action is brought to recover the price of a quantity of wall-paper alleged to have been sold and delivered to the *438defendant by plaintiff. There are no questions of importance in the case other than questions of fact, and these we think are disposed of finally by the determination thereof by the trial court, upon evidence which must be deemed sufficient to support the same. Assuming the truth of the evidence introduced in plaintiff’s behalf, it tends to show that defendant called at plaintiff’s place of business with one'Bailey, a paper-hanger, examined goods and prices, and selected such as he wanted, expressed himself satisfied with the prices, gave instructions as to the quantity he required, and said that he would send Bailey around to get the paper; that the paper was accordingly delivered to Bailey the next morning, who called for the same, and took it to defendant’s premises, where he was engaged in his employ, and where it remained several days. Defendant afterwards refused to allow it to be used, or to pay for it. The selection of this paper by defendant, and its delivery according to his directions to his agent, who accepted and took the same away, constitute a completed sale at the stipulated prices. We discover no error in the rulings of the court in the reception of evidence in the case.
Order affirmed.